Citation Nr: 0800649	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-42 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Perthes disease in the 
left and right hips.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976, and from July 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was honorably discharged from his first period of 
service.  His discharge from his second period of service 
from July 1979 to April 1981 was under other than honorable 
conditions.  A June 2003 unappealed, final RO administrative 
decision determined that the veteran is ineligible for VA 
benefits based on the period of service from which he was 
discharged under other than honorable conditions.

The veteran was scheduled to appear for a Board 
videoconference hearing in November 2007 but he failed to 
appear as scheduled.


FINDINGS OF FACT

1.  Perthes disease of the left and right hips clearly and 
unmistakably preexisted service.

2.  The veteran's Perthes disease of the left and right hips 
did not increase in severity during his active honorable 
military service as it was not shown until a number of years 
thereafter.


CONCLUSION OF LAW

Perthes disease of the left and right hips was not incurred 
in or aggravated by the veteran's active honorable military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must specifically request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  When a claim is for service connection, VA must also 
provide notice that a disability rating and an effective date 
for an award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to a claimant 
before an initial unfavorable agency of original jurisdiction 
decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA sent notice letters to the veteran dated April 2003, March 
2005, and May 2007.  The letters fully satisfied the notice 
requirements listed above.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when either is necessary to 
make a decision on a claim, as defined by law.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  No VA medical examination or opinion is required in 
this case because, as is further discussed herein, a 
preponderance of the evidence shows that the veteran's 
Perthes disease was not incurred in or aggravated by his 
military service during the period of service for which he is 
eligible for VA benefits.

During the development of the veteran's claim and the 
pendency of this appeal, the veteran's service medical 
records (SMRs) from his period of honorable service have not 
been located despite repeated requests and searches for those 
records.  When SMRs are lost or missing, VA has a heightened 
duty to assist a veteran in the development of a claim.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

A May 2007 VA letter sent to the veteran told him that 
evidence was needed to show that Perthes disease had existed 
from the time of his military service to the present.  Id.  
The letter suggested several types of helpful information and 
evidence the veteran might submit, including dates and places 
during service that the veteran was treated for the 
condition; statements from persons who knew the veteran in 
service about their awareness of the condition; and records 
of other types that might reference the condition in some 
way.  The letter asked the veteran to send any medical 
reports he had to VA, and reminded him of what the evidence 
must show to establish service connection for his condition.

The transcript from a June 2005 hearing before the decision 
review officer at the RO shows that the veteran testified 
that he did not seek medical attention for symptoms related 
to his Perthes disease during either of his periods of 
military service.  The veteran testified that he did not 
leave military service because of his hips, for which he 
eventually underwent joint replacement surgery due to his 
Perthes disease.  The medical evidence of record shows that 
the veteran repeatedly referred to his post-service on-the-
job injury as the time of onset of pain in his hips related 
to Perthes disease.

In light of the veteran's testimony and all the evidence of 
record, as will be further discussed herein, the Board 
concludes that the absence of the veteran's SMRs from his 
period of honorable service is not prejudicial to the veteran 
in the resolution of this appeal.  VA and private medical 
treatment records have been obtained to the extent available, 
and medical and other records related to the veteran's 
receipt of Social Security Administration (SSA) disability 
benefits are part of the veteran's claims file.  There is no 
indication in the record that any additional evidence 
relevant to the claim is available but is not part of the 
claims file.  Id.  The current record medical evidence is 
adequate for purposes of the Board's decision of the appeal 
of the RO decision of the veteran's claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claim

The veteran asserts that his Perthes disease was aggravated 
in his first period of active military service.  Perthes 
disease is a childhood disease affecting the capitular head 
of the femur, that is, the top of the leg bone that fits into 
the hip bone socket.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
544, 1366, 1441 (31st ed. 2007).  The veteran testified at the 
June 2005 RO hearing that he was hospitalized when he was in 
basic training after a 15-mile march because he had 
pneumonia, and that his legs were hurting at that time.  The 
veteran acknowledges that he did not seek medical attention 
for his hips during either period of his military service, 
and that he did not know he had Perthes disease until he was 
treated for a 1981 non-military on-the-job injury.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Therefore, medical evidence is needed in order to establish 
whether or not the veteran's Perthes disease was aggravated 
by his military service. 

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 
38 C.F.R. 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

A veteran who served during wartime service after December 
31, 1946, as in this case, is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted in 
examination reports at entrance into service.  38 C.F.R. § 
3.304(b) (2007); see 38 U.S.C.A. §§ 1111, 1137 (West 2002); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2007).  To 
rebut this presumption of soundness, VA must show by clear 
and unmistakable evidence that the veteran's disability both 
preexisted service and was not aggravated by service.  Id.

Lack of aggravation of a preexisting condition can be shown 
by evidence that a preexisting condition did not increase in 
severity during service, or by a specific finding that any 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306 (2007); see 38 U.S.C.A. § 1153 (West 2002); 
Wagner, supra.
In order to establish direct service connection, whether for 
incurrence or aggravation of a condition, there must be (1) 
medical evidence of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The medical evidence in the veteran's claims file shows that 
he suffered a fall from an oil rig while working for a non-
military employer in April 1981.  At the time of his fall, 
service personnel records show that the veteran was being 
processed for discharge from military service under other 
than honorable conditions after being absent without leave 
for 249 days.  The discharge disqualified the veteran from 
receiving VA benefits for his period of service from July 10, 
1979, to April 24, 1981.

April 1981 medical evidence includes x-rays that showed a 
mild compression fracture of the veteran's L1 vertebra and 
minimal fracture of his left heel.  The doctor noted that the 
veteran had a congenital hip disease bilaterally and that x-
rays revealed probable Legg-Perthes or avascular necrosis of 
both hips of severe degree.  In a July 1981 opinion letter, 
the same doctor noted that the veteran had developed pain in 
his right hip during his hospitalization after the April 1981 
fall from the oil rig.  Two additional medical opinions dated 
in 1981 refer to Perthes disease; none of the opinions makes 
any mention of the veteran's period of military service.

The record includes several other medical opinions related to 
the veteran's post-service job-related injuries and claims 
for workers compensation and SSA disability benefits.  
Virtually all of the opinions make reference to the veteran's 
Perthes disease, also called Legg-Perthes and congenital hip 
disease, and none of the opinions mentions the veteran's 
military service.  Upon many, many visits with doctors during 
the 1980s and 1990s, the veteran never mentioned having any 
problem with his hips during service, or any in-service 
incident.

The veteran's SMRs from his first period of active military 
service are not available to determine whether he sought or 
received any care for symptoms related to his Perthes disease 
during that time.  In 2005, however, the veteran testified 
that he did not seek care for his hips, the joints in which 
he later developed medical problems related to Perthes 
disease, while he was in active military service.  The record 
includes the veteran's 2006 written statement saying he was 
treated for pneumonia during basic training and he was not, 
at that time, seeking care for his hips.  The absence of the 
veteran's SMRs does not prevent resolution of his claim on 
appeal because the veteran expressly denied seeking any 
medical attention while he was in the military related to 
later-identified symptoms of his Perthes disease.

Of relevance is the veteran's assertion in his June 2005 RO 
hearing testimony, and particularly in the statement he wrote 
in April 2006, that he had pain in his right hip when he was 
treated for pneumonia during basic training.  He attributed 
the pain to the 15-mile march he had completed the day he 
reported to sick call for his then-diagnosed pneumonia.  It 
was only when he was later diagnosed with Perthes disease 
that the veteran realized the pain in his hips and legs 
during basic training might be symptomatically related to his 
Perthes disease.  The evidence in the veteran's claims file 
shows his first mention of pain in his hips and legs during 
service in a statement he wrote in his formal appeal in 
November 2004.

In contrast to the veteran's 2004, 2005, and 2006 statements, 
at the time the veteran was seeking SSA disability benefits 
in January 1992, he signed an SSA disability report form that 
included his statement that his hips did not bother him 
before his 1981 fall from the oil rig.  A July 1994 SSA 
appeals decision that awarded SSA disability benefits to the 
veteran effective November 1992 noted the veteran's 1981 fall 
from the oil rig as the starting point of his progressively 
diminished ability to work.  The SSA appeals decision made no 
mention of the veteran's military service. 

The veteran had multiple opportunities immediately after his 
second discharge from the military, and for many years after 
that time, to provide a history of any in-service incidents 
or injuries that may have involved his hips or his legs.  
Nonetheless, he did not mention the basic training incident, 
which the record shows he began to report in 2004 in his VA 
claims process, to several different non-VA medical providers 
who treated him in the 1980s and 1990s for lower back pain 
and who noted Perthes disease.

Regarding the veteran's claim for service connection for 
Perthes disease, the Board must decide whether, as the 
veteran alleges, the disease was aggravated during military 
service.  See 38 U.S.C.A. § 1110 (West 2002).  It is safe to 
say that the disease was not incurred in service because the 
disease is, by definition, a childhood disease.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 544, 1366, 1441 (31st ed. 2007).  
Even though the record does not include the reports from the 
veteran's medical examinations upon entry into and discharge 
from his honorable period of military service, the definition 
of Perthes disease as a childhood disease is clear and 
unmistakable evidence that the veteran's Perthes disease 
preexisted service.  In order to rebut the presumption that 
the veteran was sound with respect to his disease upon his 
entry into service, the evidence must also establish that the 
disease did not increase in severity during service, or 
include a specific finding that any increase was due to the 
natural progress of the condition.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2007).

The medical evidence of record reveals that Perthes disease 
causes problems in the hip joints, including primarily pain, 
that can lead to a need for replacement of those joints.  The 
only evidence indicating that the veteran's disease may have 
been aggravated during his period of honorable service is his 
lay statements that he had hip and leg pain after a 15-mile 
march during basic training, at the same time that he was 
sick with pneumonia.  In his testimony at the 2005 RO 
hearing, the veteran said he could not recall seeking medical 
attention at any time other than during basic training during 
his military service, and that his pain in his hips at the 
time of his pneumonia must have gotten better after he rested 
for four days.

The veteran has not made any other statements of experiencing 
leg or hip pain after basic training, and he continued to 
serve on active duty for almost two years after basic 
training.  The veteran's military occupational specialty was 
petroleum supply specialist, a job that presumably required 
him to continue to be physically active.

The substantial evidence concerning injuries the veteran 
suffered related to his post-military civilian jobs, 
including medical records and the veteran's statements made 
in his reports of his history to numerous medical providers, 
is silent as to any relationship between the veteran's 
military service and his problems arising from his Perthes 
disease.  The Board finds that evidence that the veteran's 
disease was not aggravated during his military service is 
more persuasive than the veteran's comparatively recent 
statements of having experienced pain in his legs and hips 
during basic training.  This is so because the evidence from 
the 1980s and 1990s is from multiple medical sources as well 
as from the veteran, and it is more contemporaneous with the 
veteran's periods of military service than his 2004, 2005, 
and 2006 statements of his recollections of events that 
occurred at least 30 years earlier.  The Board concludes, 
therefore, that the veteran's Perthes disease not only pre-
existed his military service but it was not aggravated by 
that service.  See Wagner, supra.

The evidence does not establish direct service connection for 
the veteran's Perthes disease because no medical evidence 
shows a nexus between the disease and the veteran's military 
service.  See Hickson, supra.  The Board acknowledges that 
the medical evidence shows that the veteran has residuals of 
Perthes disease, and accepts as competent the veteran's 
recent statements that he had pain in his legs and hips 
during basic training in his honorable period of military 
service.  Id.  Direct service connection cannot be 
established, however, without medical evidence showing that 
possible symptoms were actual symptoms of the veteran's 
Perthes disease, instead of, for example, symptoms related to 
completing a 15-mile march or to pneumonia.  A determination 
of direct service connection requires medical evidence that 
links symptoms to an in-service cause.  See Wagner and 
Hickson, both supra.

After a thorough review of all the evidence of record and for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Board's conclusion that the 
veteran's Perthes disease was not incurred in or aggravated 
by his honorable active military service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against an award of service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for Perthes disease is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


